COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Seneca Resources Corporation

Appellate case number:      01-14-00587-CV

Trial court case number:    2013-01325

Trial court:                234th District Court of Harris County

      On July 10, 2014, relator Seneca Resources Corporation filed a petition for writ of
mandamus and emergency motion to stay trial court proceedings. The Court requests
responses from the real parties in interest to the petition and the emergency motion.
       It is ordered that (1) the response of any interested party to the emergency motion
to stay shall be due no later than Friday, July 18, 2014 and (2) the response of any
interested party to the petition for writ of mandamus shall be due no later than Friday,
August 1, 2014.
       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                    Justice Michael Massengale, acting individually

Date: July 10, 2014